DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the claims filed after final rejection on 12/09/2021. Claims 1 – 19 are allowed.
Claims 1, 5, 9 – 10, 13, 16, & 18 were amended and claim 20 was cancelled in a reply filed 12/09/2021.
The 103 rejection for claims 1 – 19 have been overcome by amendments.
Claims 1 – 19 are currently pending and have been examined.

REASONS FOR ALLOWANCE
Claims 1 – 19 are allowed over the prior art of record.

The closest prior art of record is Tziperman et al. (US 20130124270 A1), McQuilken (US 20100268618 A1), Sandbrook (US 20150179070 A1), Rosenberg et al. (US 6246337 B1), and Parking Today: “Personal In-Car Parking Meters” (Hupe, Karen et al., published April, 2004, retrieved from https://www.parkingtoday.com/articledetails.php?id=47&t=personal-in-car-parking-meters, hereinafter “Hupe,” attached).

The following is an examiner’s statement of reasons for allowance:

Tziperman discloses a method and system for an in-car parking meter device which pairs with a mobile device to receive timer start commands. Tziperman, however, is silent regarding a user account linked to the in-car meter stored on a server, a secure pairing with the mobile device established by the server, and the “lock and key” functionality in which a payment command of the mobile device is deactivated when the in-car device is beyond pairing range.

McQuilken discloses a method and system for an in-car parking meter device for displaying a remaining parking time, with a user account linked to the in-car meter stored on a server. McQuilken, however, does not disclose a secure pairing with the mobile device established by the server, and the “lock and key” functionality in which a payment command of the mobile device is deactivated when the in-car device is beyond pairing range.

     Sandbrook discloses a system and method in which an in-car “permit device” communicates directly with parking sensors and a server to charge user accounts stored on a server for time in a parking location. Sandbrook, however, is silent regarding a pairing between a mobile device and the permit device, a secure pairing with the mobile device established by the server, and the “lock and key” functionality in which a payment command of the mobile device is deactivated when the in-car device is beyond pairing range.

     Rosenberg discloses a system and method for an in-car parking “transmitter-responder device” (TRD) linked to a user subscription stored on a server, in which the TRD communicates directly with the server in order for the server to track the time parked. A user’s telephone may communicate to the server through the TRD box. Rosenberg, however, does not disclose a secure pairing with the mobile device established by the server, and the “lock and key” functionality in which a payment command of the mobile device is deactivated when the in-car device is beyond pairing range.

     Hupe teaches an overview of a system of “personal parking meters” which are displayed through a vehicle window and are refilled using a prepaid payment account. The personal parking meters track parking time and subtract the corresponding amount from a prepaid card. Hupe, however, does not disclose a secure pairing with the mobile device established by the server, and the “lock and key” functionality in which a payment command of the mobile device is deactivated when the in-car device is beyond pairing range.

     As per independent claim 1, the closest prior art of record, taken individually or in combination with other prior art, fails to teach or suggest a system using the specific combination of devices and networking functionality, including an in-car meter, mobile device and server which implement the particular secure “lock-and-key” communication functionality, in which the in-car meter can only communicate with the server when in pairing connectivity with the mobile device, and in wherein the mobile device has payment functionality blocked unless paired with the in-car meter – for the purpose of performing secure parking transactions.  

 Claims 2 – 19 depend from claim 1, and are therefore allowable via dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Bryan Kirk whose telephone number is 571.272.6447.  The Examiner can normally be reached on Monday-Friday, 8:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Shannon Campbell can be reached at (571)272-5587.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.

Hand delivered responses should be brought to the: 
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/BRYAN KIRK/
Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628